Riley v Vance (2016 NY Slip Op 06971)





Riley v Vance


2016 NY Slip Op 06971


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Riley v Vance2016ny069712028 4647/15 -455This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on October 25, 2016Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.2028 4647/15 -455[*1] & In re Dwayne Riley Petitioner,Cyrus R. Vance, etc., et al., Respondents.Dwayne Riley, petitioner pro se.Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for Cyrus R. Vance, Jr., respondent.Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Eric T. Schneiderman, respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the
same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2016
CLERK